      Case 2:17-cv-00314 Document 92 Filed on 07/12/21 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ROBRICHEE D. JACKSON,                               §
                                                    §
VS.                                                 §          CIVIL ACTION NO. 2:17-cv-00314
                                                    §
ANTHONY MACKEY JR.                                  §


                DEFENDANT MACKEY’S ADIVSORY TO THE COURT


       Defendant Anthony Mackey Jr. (“Defendant”) files this Advisory to the Court.

                                           ADVISORY

       Defendant advises the court of the following matters:

       1. The disciplinary hearing records with supporting documentation pertaining to Offender

          Aundrye Curry TDCJ No. 1432873, have been received and will be disclosed to Plaintiff

          immediately upon redaction. There was no written statement from defendant Mackey in

          the disciplinary records.

       2. Counsel has requested any recordings of Plaintiff’s disciplinary hearing. The requested

          hearing recording is outside the two year timeframe for retention, however, McConnell

          Unit personnel are ascertaining if any recordings still exist. If any records exist, Defendant

          will immediately supplement and notify this Court.

       3. Disciplinary Hearing Captain Placidio Samaniego is currently employed as an Assistant

          Warden at the Lopez State Jail in Edinburg.

       4. Correctional “Officer Correra”--TDCJ Human resources was unable to identify an

          employee named Correra working at the McConnell Unit. They were able to identify

          Correctional Officer Jesus Correa who worked at the unit during the relevant time period.

          Officer Correa’s last known address will be provided to Plaintiff.
Case 2:17-cv-00314 Document 92 Filed on 07/12/21 in TXSD Page 2 of 3




                               Respectfully submitted,

                               KEN PAXTON
                               Attorney General of Texas

                               BRENT WEBSTER
                               First Assistant Attorney General

                               GRANT DORFMAN
                               Deputy First Assistant Attorney General

                               SHAWN COWLES
                               Deputy Attorney General for Civil Litigation

                               SHANNA E. MOLINARE
                               Chief, Law Enforcement Defense Division

                               /s/Christopher Lee Lindsey
                               CHRISTOPHER LEE LINDSEY
                               Assistant Attorney General
                               Attorney-in-Charge
                               State Bar No. 24065628
                               Southern District No. 1021745

                               /s/Bruce R. Garcia
                               BRUCE GARCIA
                               Assistant Attorney General
                               Texas State Bar No. 07631060
                               Southern District ID No. 18934

                               Law Enforcement Defense Division
                               P. O. Box 12548, Capitol Station
                               Austin, Texas 78711
                               (512) 463-2080 / Fax (512) 936-2109
                               Christopher.Lindsey@oag.texas.gov
                               Bruce.Garcia@oag.texas.gov

                               ATTORNEYS FOR DEFENDANT




                                  2
      Case 2:17-cv-00314 Document 92 Filed on 07/12/21 in TXSD Page 3 of 3



                                 NOTICE OF ELECTRONIC FILING

        I, CHRISTOPHER LEE LINDSEY, Assistant Attorney General of Texas, do hereby certify

that I have electronically submitted for filing, a true and correct copy of the above and foregoing in

accordance with the Electronic Case Files System of the Southern District of Texas on July 12, 2021.

                                                  /s/Christopher Lee Lindsey
                                                  CHRISTOPHER LEE LINDSEY
                                                  Assistant Attorney General


                                 CERTIFICATE OF SERVICE

        I, CHRISTOPHER LEE LINDSEY, Assistant Attorney General of Texas, certify that a true

copy of the foregoing has been served on all parties electronically by use of the CM/ECF system on

this July 12, 2021.


                                                  /s/Christopher Lee Lindsey
                                                  CHRISTOPHER LEE LINDSEY
                                                  Assistant Attorney General




                                                  3
